COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00104-CV


SALINA S. WYRICK                                                      APPELLANT

                                         V.

HAL JAYSON, M.D.; RADIOLOGY                                           APPELLEES
ASSOCIATES OF NORTH TEXAS,
P.A.; JOEY MAYOR, M.D.; AND
EMCARE DFW EMERGENCY
PHYSICIANS PLLC

                                      ----------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 153-292369-17

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Salina S. Wyrick, a healthcare-liability claimant, attempts to

appeal from the trial court’s interlocutory order regarding her statutorily required

expert reports.   See Tex. Civ. Prac. & Rem. Code Ann. §§ 74.001(a)(2),


      1
       See Tex. R. App. P. 47.4.
74.351(a) (West 2017). Appellees Hal Jayson, M.D. and Radiology Associates

of North Texas, P.A. have filed two motions to dismiss Wyrick’s appeal for want

of jurisdiction in response to Wyrick’s motion to consolidate this appeal with a

related appeal and to her motion to extend the appellate-record filing deadline.

We conclude that we do not have jurisdiction over the subject matter of this

appeal, although for different reasons than those relied on by Jayson and

Radiology Associates in their motions.        We dismiss this appeal for want of

jurisdiction; accordingly, we decline to address the pending motions. See Kilroy

v. Kilroy, 137 S.W.3d 780, 783 (Tex. App.—Houston [1st Dist.] 2004, no pet.)

(“When an appellate court concludes it does not have jurisdiction, it can only

dismiss the appeal.”).

                                I. BACKGROUND

                     A. WYRICK’S HEALTHCARE-LIABILITY SUIT

      Based on the unusual procedural posture under which the jurisdictional

issue arises, we necessarily must engage in a detailed recounting of what

occurred in the trial court. Wyrick filed a healthcare-liability claim against several

of her heathcare providers: Jayson; Radiology Associates; appellee Joey Mayor,

M.D.; appellee EmCare DFW Emergency Physicians PLLC; Erin Jepson, NP;

David L. Gould; Metroplex Urology & Transplant Surgery; and Baylor Scott &

White All Saints Medical Center–Fort Worth.2 Wyrick served expert reports on


      2
       Wyrick also named Integrative Emergency Services Physician Group,
P.A. as a defendant but it was not a party to the order at issue.

                                          2
each of these defendants as statutorily required. See Tex. Civ. Prac. & Rem.

Code Ann. § 74.351(a). These defendants then filed several motions:

•     Jayson and Radiology Associates filed objections to the expert reports
served on them and a motion to dismiss Wyrick’s claims;

•     Mayor and EmCare DFW filed objections to the expert reports served on
them;

•     Jepson filed objections to the expert report served on her and a motion to
dismiss;

•     Gould and Metroplex Urology filed objections to the expert report served
on them and a motion to dismiss; and

•     Baylor Scott & White filed objections to the expert reports served on it, a
motion to dismiss, and a motion for statutory sanctions.

The trial court held a nonevidentiary hearing on these motions on February 1,

2018, but did not rule at that time.

           B. THE TRIAL COURT’S LETTER RULING AND NOTICE OF APPEAL

      On March 9, the trial court sent a letter to counsel purporting to make

several “rulings”:

      Dear Counsel,

             Thank you for the opportunity to consider the Chapter 74
      reports filed by Plaintiff in this matter, and to hear the Defendants’
      objections thereto.

             After careful consideration, I make the following rulings:

      1)     Dr. Gould’s Motion to Dismiss is DENIED.
      2)     Dr. Jayson’s Motion to Dismiss is GRANTED.
      3)     Dr. Mayor’s Motion to Dismiss is GRANTED.
      4)     Nurse Practitioner Jepson’s Motion to Dismiss is DENIED.
      5)     Baylor Scott & White All-Saints Medical Center’s Motion to
             Dismiss is DENIED.

                                         3
               Plaintiff requested an extension of time pursuant to CPRC
       74.351(c) to correct any deficiencies in their expert reports. I hereby
       GRANT Plaintiff’s request for a 30-day extension under that section,
       as it relates to her lawsuit against Drs. Jayson and Mayor.

              Thank you for your hard work.

       Jayson and Radiology Associates sent the trial court a letter seeking

“clarification” for purposes of submitting a proposed order because although the

trial court granted Jayson’s motion to dismiss and granted Wyrick an extension,

Jayson and Radiology Associates’ objections were not ruled on.

       Wyrick, also in an effort to provide the trial court with an accurate proposed

order, notified the trial court that the letter ruling resulted in “uncertainty,” namely

that the trial court granted a motion to dismiss in favor of Mayor even though

Mayor did not file a motion to dismiss and that the trial court did not rule on the

myriad objections. On March 29, Wyrick filed a notice of appeal from the trial

court’s “interlocutory letter ruling.”

           C. THE TRIAL COURT’S ORDER AND AMENDED NOTICE OF APPEAL

       On April 11, the trial court signed an order,3 recognizing that on

February 2, 2018, it heard only the objections and motions referenced in the

bulleted list above—a motion to dismiss filed by Mayor was not referenced. After

listing the motions it considered, the trial court stated that it “is of the opinion and

rules that such objections should be sustained or overruled and such motions

       It appears that Wyrick’s counsel prepared the order that the trial court
       3

signed because no other counsel signed the order as approving its form.

                                           4
should be granted or denied as set forth below.” The trial court then overruled

the objections filed by Gould, Metroplex Urology, Jepson, and Baylor Scott &

White, denied their motions to dismiss, and denied Baylor Scott & White’s motion

for sanctions. The trial court then drew a large “X” through the paragraphs of the

order ruling on Jayson’s, Radiology Associates’, Mayor’s, and Emcare DFW’s

objections to Wyrick’s expert reports. The final paragraph of the trial court’s

order addressed Wyrick’s extension request:

            IT IS FURTHER ORDERED that, as to the sustained
      objections of [Jayson], Radiology Associates . . ., [Mayor], and
      [Emcare DFW], Plaintiff’s motion for a thirty-day extension to cure
      these deficiencies under section 74.351(c) of the Texas Civil
      Practices and Remedies Code is GRANTED, and Plaintiff is ordered
      to serve one or more expert reports on or before thirty days after the
      date of this order.

Although included in the motions considered by the trial court, Jayson and

Radiology Associates’ motion to dismiss was not ruled on in the order.

      On April 20, Wyrick amended her notice of appeal to state she was

appealing “from the interlocutory order signed by the Court on April 11, 2018 and,

if necessary, from the interlocutory letter ruling signed by the Court on March 9,

2018. See Tex. Civ. Prac. & Rem. Code § 51.014(a)(10).”4 See Tex. R. App. P.

25.1(g). Both notices were timely filed. See Tex. R. App. P. 26.1(b); cf. Rainbow

Grp., Ltd. v. Wagoner, 219 S.W.3d 485, 491–93 (Tex. App.—Austin 2007, no


      4
       In the related appeal, Jepson appeals from the April 11 “order overruling
[her] Objections to Plaintiff’s Chapter 74 Expert Report.” Jepson v. Wyrick,
No. 02-18-00148-CV.

                                        5
pet.) (holding amended notice of appeal filed January 25 did not relate back to

December 27 notice for timeliness purposes because January 25 amended

notice referenced order entered after December 27 notice). In any event, we

have the authority to review the trial court’s April 11 order also based on Wyrick’s

timely notice of appeal from the March 9 letter ruling.      See Tex. R. App. P.

29.6(a).

                        II. THIS COURT’S JURISDICTION

      We notified the parties that we questioned our jurisdiction over this appeal

because it arose from an order merely granting a thirty-day extension under

section 74.351(c), which is categorized by statute as an non-appealable,

interlocutory order. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(9) (West

Supp. 2017); see also Tex. R. App. P. 42.3, 44.3. Wyrick responded, arguing

that the procedural posture of her appeal and her specific appellate complaints

reveal that we have jurisdiction under section 51.014(a)(9) and (10). Although

we later informed the parties that we would “continue this appeal,” we again

scrutinize our jurisdiction. See generally Hous. Mun. Emps. Pension Sys. v.

Ferrell, 248 S.W.3d 151, 158 (Tex. 2007) (“Courts always have jurisdiction to

determine their own jurisdiction.”).

      We have jurisdiction only over final orders that dispose of all parties and

issues in a case unless there is statutory authority to review an otherwise

unappealable order. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex.

2001); Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.

                                         6
proceeding).     No party disputes that the trial court’s April 11 order was

interlocutory. Indeed, it was. However, we have been given limited jurisdiction to

review certain orders arising in the context of healthcare-liability claims.

      First, we may review an interlocutory order that “denies all or part of the

relief sought by a motion under Section 74.351(b).” Tex. Civ. Prac. & Rem. Code

Ann. § 51.014(a)(9).      Section 74.351(b) requires a trial court to dismiss a

claimant’s healthcare-liability claim and award reasonable attorney’s fees and

costs if a claimant fails to serve an expert report within 120 days after the

defendant files an answer. Id. § 74.351(b). But the limited grant of jurisdiction

under section 51.014(a)(9) does not apply to an order granting an “extension to

the claimant in order to cure the deficiency” noted in the section 74.351(b)

motion. Id. §§ 51.014(a)(9), 74.351(c).

      Second, we have the jurisdiction to review an interlocutory order that

“grants relief sought by a motion under Section 74.351(l).” Id. § 51.014(a)(10).

Section 74.351(l) requires a trial court to grant “a motion challenging the

adequacy of an expert report” if “the report does not represent an objective good

faith effort to comply with the definition of an expert report.” Id. § 74.351(l).

      Wyrick, Jayson, and Radiology Associates seem to assume that the trial

court’s letter ruling should be read in tandem with its later order to determine

what rulings the trial court made and, therefore, whether we have jurisdiction

over this interlocutory appeal. Whether a letter ruling constitutes an order from

which an appeal can be taken generally depends on whether the trial judge

                                           7
intended the letter to be such. See Goff v. Tuchscherer, 627 S.W.2d 397, 398–

99 (Tex. 1982); In re Johnson, No. 10-17-00320-CV, 2018 WL 1415724, at *2–4

(Tex. App.—Waco Mar. 21, 2018, orig. proceeding); Barron v. Vanier,

190 S.W.3d 841, 845–46 (Tex. App.—Fort Worth 2006, no pet.) (op. on reh’g).

Here, it is clear that the trial court did not intend its March 9 letter rulings to be

the equivalent to an order based on the fact that a subsequent order was, in fact,

signed. See, e.g., Barron, 190 S.W.3d at 846 (holding letter not equivalent to

order and noting “a formal order was later entered and filed”).         And Wyrick,

Jayson, and Radiology Associates apparently did not consider the letter to be an

order because they referenced their difficulty in preparing proposed orders in

their subsequent letters to the court. Therefore, we consider only the April 11

order to determine our jurisdiction over Wyrick’s appeal under section 51.014.

      No portion of the April 11 order grants or denies Jayson and Radiology

Associates’ motion to dismiss.      See Ctr. for Neurological Disorders, P.A. v.

George, 253 S.W.3d 217, 217 (Tex. 2008) (holding motion seeking dismissal and

fees was a motion under section 74.351(b)).          The trial court stated that it

considered the motion to dismiss but did not rule on it. And Mayor and EmCare

DFW did not seek dismissal of Wyrick’s healthcare-liability claims in the trial

court. Therefore, the limited jurisdiction to review an order granting or denying all

or part of the relief sought by a motion to dismiss for failure to timely serve an

expert report under section 74.351(b) does not apply to the trial court’s order.

See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(9).

                                          8
      Similarly, the trial court stated that it considered the expert-report

objections filed by Jayson, Radiology Associates, Mayor, and EmCare DFW; that

“such objections should be sustained or overruled . . . as set forth below”; and

then specifically crossed out the portion of the order containing specific rulings on

each objection. Immediately following the crossed out portion of the order, the

trial court granted Wyrick a thirty-day extension “as to the sustained objections”

of Jayson, Radiology Associates, Mayor, and EmCare DFW. Given that the trial

court did not sustain any objections, it seems unclear what the extension was

granted to correct. The objections were not ruled on in the order; therefore, our

limited jurisdiction to review an order that grants the relief sought by a healthcare

provider’s motion challenging the adequacy of an expert report under section

74.351(l) does not apply to the trial court’s order. See id. § 51.014(a)(10).

      The only motion that the trial court disposed of as between Wyrick, Jayson,

Radiology Associates, Mayor, and EmCare DFW was Wyrick’s request for a

thirty-day extension, which was conditioned on whether the trial court found that

her expert reports were “deficient under the adequacy of expert reporting

requirements” of section 74.351. The trial court did not find the reports to be

deficient in any respect in its order. Even so, we have no jurisdiction to review an

order granting a thirty-day extension under section 74.351(c).              See id.

§ 51.014(a)(9).




                                         9
                                 III. CONCLUSION

      We must strictly construe our jurisdiction when, as here, an interlocutory

order is at issue. See CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011).

The trial court’s order does not fall within any of the statutory grants of jurisdiction

over interlocutory, healthcare-liability orders. Accordingly, we dismiss Wyrick’s

attempted appeal. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                      /s/ Lee Gabriel

                                                      LEE GABRIEL
                                                      JUSTICE

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DELIVERED: July 12, 2018




                                          10